HERSEY, Judge.
With one exception we affirm on all of the issues involved in these consolidated appeals. The parties agree that a grant of exclusive possession of the marital residence for purposes of support must terminate upon remarriage of the possessor. *412Hendricks v. Hendricks, 312 So.2d 792 (Fla. 3d DCA 1975); Jones v. Jones, 330 So.2d 536 (Fla. 1st DCA 1976). We remand to permit modification in this respect and as so modified the Final Judgment and the Order Taxing Costs and Attorneys’ Fees are affirmed.
AFFIRMED AS MODIFIED.
ANSTEAD and BERANEK, JJ., concur.